Citation Nr: 0426776	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  02-17 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for a psychiatric 
disorder to include schizophrenia. 

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1977 to August 
1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in May 2001 and March 2002 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

On review of the file, the Board determines that the claim of 
service connection for a right ankle disability was timely 
appealed and the claim is reviewed on the merits without 
regard to finality and the presentation of new and material 
evidence.

In March 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
testimony has been associated with the file.


FINDINGS OF FACT

1.  In an April 1999 decision, the Board held that the new 
and material evidence had not been presented to reopen the 
claim of service connection for a psychiatric disorder. 

2.  Since the April 1999 decision, the evidence presented is 
either cumulative or redundant of evidence previously 
considered, does not bear directly or substantially upon the 
specific matter under consideration, and by itself and in 
connection with evidence previously assembled is not so 
significant that it must be considered to decide fairly the 
merits of the claim

3.  A right ankle disability is not currently shown. 




CONCLUSIONS OF LAW

1.  The April 1999 Board decision, concluding that new and 
material evidence had not been presented to reopen the claim 
of service connection for a psychiatric disorder, is final. 
38 U.S.C.A. § 7103 (West 2002). 

2.  New and material evidence to reopen the claim of service 
connection for a psychiatric disorder to include 
schizophrenia has not been presented.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. § 3.156 (2001).

3.  A right ankle disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, which information and evidence 
the claimant is expected to provide, and to ask for any 
evidence in the claimant's possession that pertains to the 
claims or language to the same effect.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In a March 2000 rating decision, the RO denied the claim of 
service connection for a right ankle disability because it 
was not well grounded.  In October 2000, the veteran again 
filed a claim of service connection for a right ankle 
disability.  In a December 2000 letter, the veteran was 
notified that any VA records he identified would be obtained 
by the RO.  In a May 2001 rating decision, the RO adjudicated 
the claim under section 7(b) of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
and denied the claim on the merits.  In September 2001, the 
RO provided the veteran a more complete VCAA notice in which 
he was told that the evidence needed to substantiate the 
claim was evidence that any current right ankle disability 
was related to an ankle injury in service.  He was notified 
that VA would obtain service records, VA records, and records 
of other Federal agencies and that he could submit records 
from his own doctor or other evidence or authorize VA to 
obtain the records on his behalf.  He was given 30 days to 
respond.   

In August 2001, the veteran petitioned the RO to reopen the 
claim of service connection for a psychiatric disorder.  In 
October 2001, the veteran was provided pre-RO-adjudication.  
The veteran was notified of the information and evidence 
necessary to substantiate the claim, namely, new and material 
evidence, which were defined, and which evidence VA would 
obtain and which evidence he could submit or authorize VA to 
obtain on his behalf.  He was given 30 days to respond.  The 
claim was adjudicated in March 2002.  

The Board finds that the RO's pre- and post-adjudicatory 
notices substantially comply with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice). 

As for the 30 days for response, under 38 U.S.C.A. 
§ 5103(b)(3) (West 2002 & Supp. 2004), the Secretary of VA 
may make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that invalidated a 
regulatory provision, implementing the VCAA, that required a 
response to VCAA, as here, in less than the statutory 
one-year period.  

As for the notice to "provide any evidence" in the 
claimant's possession, in the June 2002 statement of the 
case, the RO cited the provision of 38 C.F.R. § 3.159. 

Any defect in the sequence of the VCAA notice was not 
prejudicial because the veteran had adequate notice of the 
need to submit evidence, he had the opportunity to submit 
such evidence and to address the issues at a hearing.  For 
these reasons, the Board concludes that the due process 
protections incorporated in the VCAA have been satisfied and 
the timing of the VCAA notice clearly had no adverse bearing 
on the development of the veteran's claims or other 
assistance he received or the substantive decision on his 
claims.  

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. 

The veteran has argued that VA failed to provide him copies 
of his service medical records, which he requested.  The 
record shows that at the veteran's request a complete copy of 
his VA file was sent to him in May 1999. 

As the veteran has not identified any additional evidence, 
which would support his claims, and as there is otherwise no 
outstanding evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  



New and Material Evidence

The requirement for the submission of new and material 
evidence is a jurisdictional prerequisite in order for a 
claimant to obtain review of a previously denied and final 
decision.  38 U.S.C.A. §§ 5108, 7104(b).  Without the 
submission of new and material evidence, the Board does not 
have jurisdiction to review the claim in its entirety, and 
its analysis must end.  

The Board's review in regard to new and material evidence 
includes all evidence presented since the last disallowance 
of the claim in April 1999.  

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

Evidence Previously Considered 

The evidence of record at the time of the Board's decision in 
April 1999 consisted of the following: (1) service medical 
records; (2) original claim, dated February 1990; (3) 
hospitalization records from Cincinnati VAMC dated January 
1990 to March 1990 and August 5-8, 1992; (4) outpatient 
records from Cincinnati VAMC dated December 1978 through 
September 1992, and December 1994 to August 1995; (5) medical 
reports from Mental Health Services East dated March 1992 
through December 1992; (6) Social Security Administration 
records and disability determination; (7) appellant's letters 
to VA dated March 1993, March 1994, June 1994, July 1994, 
January 1995, (8) inpatient treatment report dated July 1993 
(bipolar disorder and alcohol dependence); (9) inpatient 
treatment report dated April 1994 (schizoaffective disorder); 
(10) two undated letters by appellant to White House Office 
of Agency Liaison; (11) undated VA treatment record sent by 
appellant to White House Office of Agency Liaison; (12) 
Cincinnati VAMC inpatient treatment report dated April 16-25, 
1996; (13)  Cincinnati VAMC inpatient treatment report dated 
September 10-17, 1996; Cincinnati VAMC inpatient treatment 
report dated October 12 to November 5, 1996.

Additional Evidence Since April 1999 

Evidence added to the record since the Board's decision in 
April 1999 is discussed below with the Board's finding in 
regard to the newness and materiality of each:

VA psychiatric notes from January 1999 through December 2001 
document current symptoms and diagnoses, which is cumulative 
evidence and not material because it does not provide a nexus 
between any current psychiatric disability and service or any 
in-service incident, which was the basis for the prior denial 
of the claim.  

Non-VA records from May 2000 to November 2001 also are not 
new and material for the same reason expressed above, that 
is, the evidence does not provide a nexus between any current 
psychiatric disability and service or any in-service 
incident.

As for the veteran's statements and testimony about treatment 
of a nervous condition at Fort Bragg; an assault, resulting 
in a concussion in 1978 as evidence by a forehead scar; 
persecution for his military ineptitude; the inability of his 
commander to protect him from other soldiers; the incident 
when he injured his ankle, contributing to his current mental 
disorder; and, the diagnosis of schizophrenia in the Army but 
which was first documented in December 1979, to the extent 
that the veteran's statements and testimony are offered in 
the context of establishing a relationship between any 
current psychiatric disorder and service, a layperson is not 
competent to offer an opinion on a medical question, such as 
the etiology of his current psychiatric disorder.  Where as 
here, the issue turns on a medical matter, an unsupported lay 
statement, even if new, cannot serve as a 


predicate to reopen the previously disallowed claim.  To the 
extent the veteran's statements and testimony comprise a 
historical account, lay history unenhanced by any additional 
medical comment is not medical evidence. 

In sum, the additional evidence is not new and material 
because by itself or in combination with other evidence, is 
not so significant that it must be considered in order to 
fairly adjudicate the claim.  

Service Connection for a Right Ankle Disability

Factual Background

Service medical records show that in July 1978 the veteran 
was seen in an emergency room, complaining that a car door 
had slammed on his right foot the day before.  X-rays 
revealed no fracture.  Several days later, the impression was 
severe sprained ankle and he was place on light duty for five 
days.  On separation examination, the examiner noted a  
"sprained ankle - 2 weeks ago - healed - no sequelae."

On VA examination in November 1999, the veteran complained of 
chronic ankle pain.  The examiner noted the veteran's in-
service history.  The pertinent findings were pain and 
tenderness over the anterior talofibular ligament.  An X-ray 
revealed no signs of instability.  A MRI in February 2000 
revealed no bony abnormality.  

At the hearing in March 2004, the veteran testified that he 
was attempting to enter a jeep when the Sergeant Major 
slammed the door twice on his s ankle, causing the ankle to 
twist and swell, that he has been taking pain medication ever 
since and he has had to use a cane to walk.    

Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for a disease diagnosed after discharge when 
all the evidence, including that pertaining to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

The first part of the Hickson analysis is medical evidence of 
a current disability.  "Congress specifically limits 
entitlement to service-connected disease or injury where such 
cases have resulted in a disability ... in the absence of proof 
of present disability there can be no claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, there 
is no competent medical evidence that the veteran currently 
has any definable right ankle disability.  The VA examiner in 
1999 noted the veteran's complaint of pain but found no 
specific disabling condition and no ankle abnormality was 
established by X-ray or MRI to support the veteran's claim 
that he suffered a crush injury, ankle fracture, or arthritis 
in service.  Pain alone without a diagnosed or identifiable 
underlying malady does not constitute a disability for which 
service connection may be granted.  Thus the first part of 
the Hickson requirements has not been met.  

The second Hickson requirement is evidence of in-service 
disease or injury.  In this case, service medical records do 
corroborate that the veteran suffered a right ankle sprain 
shortly prior to his discharge from service. 

The third Hickson requirement is medical evidence of a nexus 
between the in-service injury and the current disability.  In 
this case, there is simply no medical evidence that the 
current right ankle pain is related to the right ankle sprain 
that occurred in service, which was described as healed 
without residuals on separation examination.  

In this case, the evidence does not establish either a 
current right ankle disability or an etiological connection 
between the claimed disability and service.  

In the alternative to the Hickson, service connection may be 
established by a continuity of symptomatology between the 
current disability and service.  38 C.F.R. § 3.303.  The 
veteran testified that he has had right ankle pain 
continuously since his in-service sprain and the veteran is 
competent to testify in regard to pain.  However, there is no 
medical evidence to support the continuity of symptoms 
subsequent to discharge in an extensive medical record, 
beginning in 1978 with shows only sporadic complaints of 
ankle pain and none earlier than 1999, twenty years after 
service.  In this case, the passage of many years between 
discharge from service and the documentation of the claimed 
disability is evidence against the claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  And pain alone without a diagnosed or identifiable 
underlying malady does not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez, 
13 Vet. App. 282 (1999). 

As the preponderance of the evidence is against the claim of 
service connection, the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

New and material evidence not having been presented, the 
petition to reopen the claim for service connection for a 
psychiatric disorder to include schizophrenia is denied.  

Service connection for a right ankle disability is denied.


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



